Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/09/2021.  Presently claims 1-8 and 10 are pending. Claim 9 has been canceled. 

Response to Arguments
Applicant's arguments filed 02/09/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and but they are not persuasive.
Applicant argued that the prior art of Leclercq (US5029400A) does not disclose a “a sliding guide for slidably guiding the coupling rod through the bore in the roll support, the sliding guide is arranged at an end of the bore in the roll support facing the travel measurement device”.

In response to this argument, in the prior art Leclercq the top end of the sliding guide (fig.2: (21)) is facing the measurement device (fig.1: (5));
Therefore the prior art of Leclercq disclose:
a sliding guide (fig.2: (21)) for slidably guiding the coupling rod (fig.1: (4)) through the bore (fig.1: (3)) in the roll support, the sliding guide (fig.2: (21)) is arranged at an end of the bore in the roll support facing the travel measurement device (fig.1: (5)) (figs.1 and 2: the top end of the element (21) is facing the element (5));

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq (US5029400A) in view of Vydrin (US4083213A).

Regarding claim 1, Leclercq disclose a system for adjusting a roll in a roll support (abstract, col.1 lines 7-20 and fig.1), the system comprising:
a roll support (fig.1: (2)) of a roll stand (fig.1: (9)); and
an adjustment device for adjusting a roll in the roll support, the adjustment device comprising:

a coupling rod (fig.1: (4)) fastened (fig.1: (11)) to the piston (fig.1: (7));
a travel measurement device (fig.1: (5)) connected to the coupling rod for and configured for determining a position of the piston (col.4 lines 43-65);

the piston (figs.1 and 2: (7)) including a piston base (fig.1: the base of piston (7) where the element (16) is supported)  thereon located along the piston, 
a guide element (figs.1 and 2: (16)) of the piston and which extends from the piston base in the direction of the travel measurement device (figs.1 and 2: (5)), 
and the coupling rod (figs.1 and 2: (4)) is fastened to the guide element (figs.1 and 2: (16), the guide element (16) is fastened to the rod (4) by wedge (25));
the travel measurement device (fig.1: (5)) is arranged on an opposite side of the roll support from the cylinder housing(fig.1: (6));
a guide opening (figs.1 and 2: (10)) in the cylinder housing (figs.1 and 2: (6)), 
the guide element (figs.1 and 2: (16)) is guided in the guide opening (figs.1 and 2: (14)) of the cylinder housing (fig.2 see changing of the position of the element (16) with respect of the opening (14)); 
a bore (fig.1: (3)) in and extending through the roll support (fig.1: (2)); 

a sliding guide (fig.2: (21)) for slidably guiding the coupling rod (fig.1: (4)) through the bore (fig.1: (3)) in the roll support, the sliding guide (fig.2: (21)) is arranged at an end 

wherein the coupling rod (fig.1: (4)) connects the piston (fig.1: (7)) and the travel measurement device (fig.1: (5)) and is guided at least partially through the bore (fig.1: (3))  in the roll support (fig.1: (2)), 
wherein the bore (figs.1 and 2: (3))  is configured as a recessed bore that ended at the end facing the cylinder housing (fig.1: (6)), 
wherein the guide element is a piston rod with a circular cross section (col.5 lines 37- 40 and fig.1: the element (16) is a rod integrated with piston (7), the element (16) having circular cross section, the element (16) is guiding the measuring rod (4)), and 
wherein the guide element (figs.1 and 2: (16)) extends through the cylinder housing (figs.1 and 2: (6)) and into the end of the bore (figs.1 and 2: (3))having the greater diameter.

Leclercq does not disclose the bore comprised of a greater diameter at the end facing the cylinder housing than at the opposite end;

Vydrin teaches a system for adjusting a roll in a roll support (abstarct), the system comprising:
a roll support of a roll stand (fig.1: (22)) (fig.1: the elements (30) and (21) of the housing roll (22) is providing a direct support to the roll elements (col.5 lines 14-17 and lines 29-33); and

a rod (the rod of element (64)) extended through a bore (see fig.1 below);
a guide element (see fig.1 below)
a bore (see fig.1 below) in and extending through the roll support (fig.1: (22)); 
wherein the bore (see fig.1 below) is configured as a recessed bore comprised of a greater diameter (see fig.1 below) at the end facing the housing than at the opposite end (see fig.1 below: the smaller diameter of the bore is located at the opposite end).

The prior art of Leclercq is related relates to a device adjustment of the roll gap in a mill stand (abstract),
The prior art of Vydrin relates to a device adjustment of the roll gap in a mill stand (abstract),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leclercq to have the bore comprised of a greater diameter at the end facing the cylinder housing than at the opposite end as taught by Vydrin thereby make the guide element extends into the end of the bore having the greater diameter, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


    PNG
    media_image1.png
    519
    780
    media_image1.png
    Greyscale















Regarding claim 2, Leclercq disclose a sliding (col.6 lines 31-32; fig.2: (24)) bush is arranged between the guide opening (figs.1 and 2: (14)) and the guide element (figs.1 and 2: (11)), the guide element is guided through the sliding bush.

Regarding claim 3, Leclercq disclose a play-free threaded (col.6 lines 3-5; fig.2: (27)) threaded connecting the coupling rod (figs.1 and 2: (4)) to the guide element connected to the guide element (figs.1 and 2: (11)).

Regarding claims 4 and 8, Leclercq disclose a bracket fastening (col.5 lines 53-56; fig.2: (20)) the travel measurement device (fig.1: (5)) fastened on the opposite side of the roll support a roll support (fig.1: (1)) from the cylinder housing (fig.1: (6)).

Regarding claim 5, Leclercq disclose a covering hood configured and located for protecting the travel measurement device (fig.1: (5)) from the environment (inherently the travel measurement device has covering hood because any parts have to be housed or covered).

Regarding claim 10, Leclercq disclose a method for regulating positioning of the roll with respect to the roll support for the roll (abstract) using the system of claim 1 (see the rejection of claim 1), the method comprising:
positioning the roll (fig.1: (9)) with respect to the roll support (fig.1: (1)) during a feed movement or a return movement of the roll, and 
regulating the movements via position data measured continuously by the travel measurement device (fig.1: (5)) (abstract) (col.4 lines 43-65).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leclercq (US5029400A) in view of Vydrin (US4083213A) as applied to claim 1 above, and further in view of Hansen (US5666203A).

Regarding claim 6, Leclercq in view of Vydrin does not disclose the bracket or the covering hood is connectable to a compressed air line which is configured to set 

Hansen teaches measurement system for detecting a gap of a roll pair, comprising:
a roll support (figs.1 and 2: (1)) (col.3 line 35-col.4 line 15);
a scanning device (fig.1: (2)) having housing (figs.1 and 2: (3)) that housing a position measurement plate (fig.2: (6a));
a movement device  (fig.1: (12)) for adjusting the scanning device;
an opening (figs.1 and 2: (10)) for introducing an overpressure air.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leclercq by compressed air line which is configured to set an increased pressure, compared with the environment as taught by Hansen, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leclercq (US5029400A) in view of Vydrin (US4083213A) as applied to claim 1 above, and further in view of Seidel (DE102008004540B4).

Regarding claim 7, Leclercq disclose the travel measurement device is configured for position determining (fig.1: (5));
Leclercq does not disclose the travel measurement device is configured for position determining via a magnetostrictive measuring method.

Seidel teaches a system for adjusting a roll (paragraph 0001), comprising:
a measuring device (fig.1: (11) having a position sensor (fig.1: (13) in in the form of magnetostrictive sensors whose signal can be forwarded to a control (fig.1: (10)) of the hydraulic positions which influences the roll gap (paragraph 0013).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel measurement device Leclercq’s system to be magnetostrictive measuring sensor as taught by Seidel, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brioschi (US5848544A).
Brioschi disclose a system for adjusting a roll in a roll support (abstract), the system comprising:
a measurement device (fig.5: (7)), a coupling rod (fig.5: (11))
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725